DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 and 10/20/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yim (US 2014/0299850) in view of Kukita  (US 2015/0077828).


Regarding claim 1 Yim teaches (figs. 2-6) a display device, comprising:
a display panel including a light emission region (410; para. 0034)
where the display panel comprises:
a substrate (100: para. 0031);
a first electrode disposed on the substrate in the light emission region (211: para. 0036);
a pixel defining layer partially covering the first electrode and defining the light emission region (420; para. 0046);
a second electrode (212) facing the first electrode (para. 0044), 
and an organic light emitting layer disposed between the first electrode and the second electrode (para. 0044).
Yim does not teach a transmission region and a sensor disposed on a rear surface of the display panel, the sensor corresponding to the transmission region.
Kukita teaches a transmission region and a sensor disposed on a rear surface of the display panel, the sensor corresponding to the transmission region (see fig. 4; para. 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rear view mirror as taught by Yim with a light sensor ass taught by Kukita for the benefit of a rear view mirror with self-dimming capabilities.


Regarding claim 2 Yim teaches (figs. 2-6) a display device where a transmission window (410) is defined by a sidewall of the second electrode and a top surface of the pixel defining layer (see fig. 4).

Regarding claim 3 Yim teaches (figs. 2-6) a display device, further comprising:
a switching structure (TFT) disposed between the substrate and the first electrode in the light emission region (see fig. 4); 
and an insulation structure disposed on the substrate, the insulation structure covering the switching structure (para. 0041).

Regarding claim 4 Yim as modified by Kukita teaches (figs. 2-6) a display device, except where the pixel defining layer is not formed in the transmission region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed the pixel defining layer not within the transmission layer to avoid cross talk between the pixels light and the light sensor.

Regarding claim 5 Yim teaches (figs. 2-6) a display device, where a transmission window is defined by a sidewall of the second electrode, a sidewall of the pixel defining layer, and a top surface of the insulation structure (see annotated fig. 4 below from Yim).



Regarding claim 6 Yim teaches (figs. 2-6) a display device, except where the insulation structure is not formed in the transmission region.
Kukita teaches where, the insulation structure is not formed in the transmission region (see fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rear view mirror as taught by Yim with a light sensor ass taught by Kukita for the benefit of separating the sensor from the emission region to reduce cross talk between them.

Regarding claim 7 Yim teaches (figs. 2-6) a display device where a transmission window is defined by a sidewall of the second electrode, a sidewall of the pixel defining layer, a sidewall of the insulation structure, and a top surface of the substrate (see annotated fig. 4 from Yim above in the rejection of claim 5).


where the insulation structure comprises:
a gate insulation layer disposed on the substrate, the gate insulation layer covering the active pattern (204: para. 0038); 
an insulation interlayer disposed on the gate insulation layer, the insulation interlayer covering the gate electrode (para. 0040); 
and a protective layer disposed on the insulation interlayer, the protective layer covering the source electrode and the drain electrode (para. 00041),
where the source electrode and the drain electrode contact the active pattern through the insulation interlayer and the gate insulation layer, and where the first electrode is disposed on the protective layer, and contacts the drain electrode through the protective layer (see fig. 4).

Regarding claim 9 Yim teaches (figs. 2-6) a display device except where, the protective layer is not formed in the transmission region.
Kukita teaches where, the protective layer is not formed in the transmission region (see fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rear view mirror as taught by Yim with a light sensor ass taught by Kukita for the benefit of separating the sensor from the emission region to reduce cross talk between them.

Regarding claim 10 Yim teaches (figs. 2-6) a display device where a transmission window is defined by a sidewall of the second electrode, a sidewall of the pixel defining layer, a sidewall of the protective layer, and a top surface of the insulation interlayer (see annotated fig. 4 from Yim above in the rejection of claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872